Exhibit 10.11

BALTIMORE COUNTY SAVINGS BANK

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”), effective as of the 27th day of November,
2006, by and between BALTIMORE COUNTY SAVINGS BANK (the “Bank”), and JOSEPH J.
BOUFFARD (the “Executive”).

WHEREAS, the Bank has employed Executive in a position of substantial
responsibility; and

WHEREAS, the Bank wishes to assure Executive’s services for the term of this
Agreement; and

WHEREAS, Executive is willing to serve in the employ of the Bank during the term
of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties hereby agree as follows:

1.    Employment. The Bank will employ Executive as President and Chief
Executive Officer of the Bank, reporting to the Board of Directors of the Bank
(the “Board”). Executive will perform all duties and shall have all powers
commonly incident to the offices of President and Chief Executive Officer or
which, consistent with those offices, the Board delegates to Executive.
Executive also agrees to serve, if elected, as an officer and/or director of any
subsidiary or affiliate of the Bank and to carry out the duties and
responsibilities reasonably appropriate to those offices.

2.    Location and Facilities. The Bank will furnish Executive with the working
facilities and staff customary for executive officers with the title and duties
set forth in Section 1 and as are necessary for him to perform his duties. The
location of such facilities and staff shall be at the principal administrative
offices of the Bank, or at such other site or sites customary for such offices.

3.    Term.

 

  a. The term of this Agreement shall include: (i) the initial term, consisting
of the period commencing on the date of this Agreement (the “Effective Date”)
and ending on the third anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 3.

 

  b. Commencing on the first anniversary of the Effective Date and continuing on
each anniversary of the Effective Date thereafter, the disinterested members of
the Board may extend the Agreement term for an additional year, so that the
remaining term of the Agreement again becomes thirty-six (36) months, unless
Executive elects not to extend the term of this Agreement by giving written
notice in accordance with Section 19 of this Agreement. The Board will review
the Agreement and Executive’s performance annually for purposes of determining
whether to extend the Agreement term and will include the rationale and results
of its review in the minutes of the meeting. The Board will notify Executive as
soon as possible after its annual review whether the Board has determined to
extend the Agreement.

 



--------------------------------------------------------------------------------

4.    Base Compensation.

 

  a. The Bank agrees to pay Executive during the term of this Agreement a base
salary at the rate of $200,000 per year, payable in accordance with the Bank’s
customary payroll practices.

 

  b. Each year, the Board will review the level of Executive’s base salary,
based upon factors they deem relevant, in order to determine whether to maintain
or increase his base salary.

5.    Incentive Compensation.

 

  a. Executive will participate in discretionary bonuses or other incentive
compensation programs that the Bank may sponsor or award from time to time to
senior management employees.

 

  b. Upon approval by the Board of Directors of BCSB Bankcorp, Inc., (the
“Company”), Executive shall receive a restricted stock award covering 5,000
shares of Bankcorp common stock, vesting in installments of 1,000 shares on the
first anniversary of the grant date and continuing each anniversary thereafter
until fully vested. Executive shall also receive 20,000 stock options, vesting
in installments of 4,000 shares on the first anniversary of the grant date and
continuing each anniversary thereafter until fully vested. Stock options shall
remain exercisable for a period of ten years from the grant date. Restricted
stock awards and stock options will vest immediately upon a change in control.
The restricted stock and stock option awards shall be subject in all respects to
the terms and conditions of the separate award agreements to be provided to
Executive as soon as administratively practicable following commencement of
employment.

6.    Benefit Plans. Executive will participate in life insurance, medical,
dental, pension, profit sharing, retirement, supplemental retirement and other
benefit programs and arrangements that the Bank may sponsor or maintain for the
benefit of senior management employees and its employees generally.

7.    Vacations and Leave.

 

  a. Executive may take up to four (4) weeks of paid vacation leave and other
leave in accordance with the Bank’s policy for senior executives, or otherwise
as approved by the Board.

 

  b. In addition to paid vacations and other leave, the Board may grant
Executive a leave or leaves of absence, with or without pay, at such time or
times and upon such terms and conditions as the Board, in its discretion, may
determine.

8.    Expense Payments and Reimbursements. The Bank will reimburse Executive for
all reasonable out-of-pocket business expenses incurred in connection with his
services under this Agreement upon substantiation of such expenses in accordance
with applicable policies of the Bank.

9.    Automobile Allowance; Club Membership. During the term of this Agreement,
the Bank will provide Executive with an automobile allowance of $1,000 per
month. The Bank shall also provide Executive with the use of its corporate
membership at Winters Run Golf Club and pay dues associated with his use of the
club.

 

2



--------------------------------------------------------------------------------

10.    Loyalty and Confidentiality.

 

  a. During the term of this Agreement, Executive will devote all his business
time, attention, skill, and efforts to the faithful performance of his duties
under this Agreement; provided, however, that from time to time, Executive may
serve on the boards of directors of, and hold any other offices or positions in,
companies or organizations that will not present any conflict of interest with
the Bank or any of its subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation. Executive will not engage in any business or
activity contrary to the business affairs or interests of the Bank or any of its
subsidiaries or affiliates. Executive further agrees to promptly disclose all
current or future relationships with any entity that has an affiliation with the
Bank or any of its subsidiaries or affiliates.

 

  b. Nothing contained in this Agreement will prevent or limit Executive’s right
to invest in the capital stock or other securities or interests of any business
dissimilar from that of the Bank, or, solely as a passive, minority investor, in
any business.

 

  c. Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Bank or its subsidiaries or
affiliates; the names or addresses of any borrowers, depositors and other
customers; any information concerning or obtained from such customers; and any
other information concerning the Bank or its subsidiaries or affiliates to which
he may be exposed during the course of his employment. Executive further agrees
that, unless required by law or specifically permitted by the Board in writing,
he will not disclose to any person or entity, either during or subsequent to his
employment, any of the above-mentioned information which is not generally known
to the public, nor will he use the information in any way other than for the
benefit of the Bank.

11.    Termination and Termination Pay. Subject to Section 12 of this Agreement,
Executive’s employment under this Agreement may be terminated in the following
circumstances:

 

  a. Death. Executive’s employment under this Agreement will terminate upon his
death during the term of this Agreement, in which event Executive’s estate will
receive the compensation due to Executive through the last day of the calendar
month in which his death occurred.

 

  b. Retirement. This Agreement will terminate upon Executive’s retirement under
the retirement benefit plan or plans in which he participates pursuant to
Section 6 of this Agreement or otherwise.

 

  c. Disability. The Board or Executive may terminate Executive’s employment
after having determined Executive has a Disability. For purposes of this
Agreement, “Disability” means a physical or mental infirmity that impairs
Executive’s ability to substantially perform his duties under this Agreement and
results in Executive becoming eligible for long-term disability benefits under
any long-term disability plan of the Bank (or, if no such plans exist, that
impairs Executive’s ability to substantially perform his duties under this
Agreement for a period of one hundred eighty (180) consecutive days). The Board
will determine whether or not Executive is and continues to be permanently
disabled for purposes of this Agreement in good faith, based upon competent
medical advice and other factors that the Board reasonably believes to be
relevant. Executive shall be entitled to the compensation and benefits provided
for under this Agreement for (i) any period during the term of this Agreement
and prior to the establishment of Employee’s Disability during which Executive
is unable to work due to such

 

3



--------------------------------------------------------------------------------

Disability, or (ii) any period of Disability prior to Executive’s termination of
employment due to Disability; provided, however, that any benefits paid pursuant
to the Bank’s long-term disability plan will continue as provided in such plan.
During any period Executive shall receive disability benefits and to the extent
he is physically and mentally able to do so, Executive shall continue to assist
in the continued ongoing business of the Bank and, if able, shall make himself
available to the Bank to undertake reasonable assignments consistent with his
prior position and his health. The Bank shall pay all reasonable expenses
incident to the performance of any assignment given to Executive during the
Disability period.

 

  d. Termination for Cause.

 

  i. The Board may, by written notice to Executive in the form and manner
specified in this paragraph, immediately terminate his employment at any time
for “Cause.” Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause, except for already vested
benefits. Termination for Cause shall mean termination because of Executive’s:

 

  (1) Personal dishonesty;

 

  (2) Incompetence;

 

  (3) Willful misconduct;

 

  (4) Breach of fiduciary duty involving personal profit;

 

  (5) Intentional failure to perform stated duties;

 

  (6) Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order; or

 

  (7) Material breach of any provision of this Agreement.

 

  ii. Notwithstanding the foregoing, Executive’s termination for Cause will not
become effective unless the Bank has delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of a majority of the entire
membership of the Board, at a meeting of the Board called and held for the
purpose of finding that (after reasonable notice to Executive and an opportunity
for Executive to be heard before the Board with counsel), Executive was guilty
of the conduct described above and specifying the particulars of this conduct.

 

  e. Voluntary Termination by Executive. In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least thirty (30) days prior written
notice to the Board. Upon Executive’s voluntary termination, he will receive
only his compensation, and vested rights and benefits to the date of his
termination. Following his voluntary termination of employment under this
Section 11(e), Executive will be subject to the restrictions set forth in
Sections 11(g)(i) and 11(g)(ii) of this Agreement for a period of one (1) year
from his termination date.

 

4



--------------------------------------------------------------------------------

  f. Without Cause or With Good Reason.

 

  i. In addition to termination pursuant to Sections 11(a) through 11(e), the
Board may, by written notice to Executive, immediately terminate his employment
at any time for a reason other than Cause (a termination “Without Cause”) and
Executive may, by written notice to the Board, immediately terminate this
Agreement at any time within ninety (90) days following an event constituting
“Good Reason,” as defined below (a termination “With Good Reason”).

 

  ii. Subject to Section 12 of this Agreement, in the event of termination under
this Section 11(f), Executive will receive a salary continuation benefit
(determined based on Executive’s base salary at his termination date) according
to the following schedule:

 

Termination Date

  

Salary Continuation Benefit

First 12 months of employment    12 months’ base salary 12-24 months of
employment    24 months’ base salary More than 24 months of employment    36
months’ base salary

The salary continuation benefit shall be paid in one lump sum within ten
(10) calendar days of Executive’s termination. Following termination of
employment, executive will also continue to participate in any benefit plans of
the Bank that provide medical, dental and life insurance coverage upon terms no
less favorable than the most favorable terms provided to senior executives. If
the Bank cannot provide such coverage because Executive is no longer an
employee, the Bank will provide Executive with comparable coverage on an
individual basis or the cash equivalent. The medical, dental and life insurance
coverage provided under this Section 11(f) shall cease upon the earliest of:
(i) Executive’s death; (ii) Executive’s employment by another employer other
than one of which he is the majority owner; or (iii) the expiration of the
applicable salary continuation benefit period set forth above.

 

  iii. “Good Reason” exists if, without Executive’s express written consent, the
Bank materially breaches any of its obligations under this Agreement. Without
limitation, such a material breach will occur upon any of the following:

 

  (1) A material reduction in Executive’s responsibilities or authority in
connection with his employment with the Bank;

 

  (2) Assignment to Executive of duties of a non-executive nature or duties for
which he is not reasonably equipped by his skills and experience;

 

  (3) Failure of Executive to be nominated or renominated to the Board;

 

  (4)

A reduction in salary or benefits contrary to the terms of this Agreement, or,
following a Change in Control as defined in Section 12 of this Agreement, any
reduction in salary or material reduction in benefits below the amounts

 

5



--------------------------------------------------------------------------------

 

Executive was entitled to receive prior to the Change in Control; provided,
however, that a reduction or elimination of Executive’s benefits under one or
more benefit plans maintained by the Bank as part of a good faith, overall
reduction or elimination of such plans or benefits, applicable to all
participants in a manner that does not discriminate against Executive (except as
such discrimination may be necessary to comply with law), will not constitute an
event of Good Reason or a material breach of this Agreement.

 

  (5) Termination of incentive and benefit plans, programs or arrangements, or
reduction of Executive’s participation, to such an extent as to materially
reduce their aggregate value below their aggregate value as of the Effective
Date;

 

  (6) A requirement that Executive relocate his principal business office or his
principal place of residence outside of the area consisting of a twenty
(20) mile radius from the current main office and any branch of the Bank, or the
assignment to Executive of duties that would reasonably require such a
relocation; or

 

  (7) Liquidation or dissolution of the Bank.

 

  g. Continuing Covenant Not to Compete or Interfere with Relationships.
Regardless of anything herein to the contrary, following a termination by the
Bank or Executive pursuant to Section 11(e) or 11(f), executive’s obligations
under Section 10(c) of this Agreement will continue in effect.

 

  h. To the extent Executive is a member of the Board on the date of termination
of employment with the Bank, Executive will resign from the Board immediately
following such termination of employment with the Bank. Executive will be
obligated to tender this resignation regardless of the method or manner of
termination, and such resignation will not be conditioned upon any event or
payment.

12.    Termination in Connection with a Change in Control.

 

  a. For purposes of this Agreement, a “Change in Control” means any of the
following events:

 

  i. Merger: The Company merges into or consolidates with another entity, or
merges another corporation into the Company, and as a result, less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation;

 

  ii.

Acquisition of Significant Share Ownership: There is filed, or is required to be
filed, a report on Schedule 13D or another form or schedule (other than Schedule
13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended, if the schedule discloses that the filing person or persons
acting in concert has or have become the beneficial owner of 25% or more of a
class of the Company’s voting securities, but this clause (ii) shall not apply
to beneficial ownership of Company voting shares held in a fiduciary capacity by
an entity of which the

 

6



--------------------------------------------------------------------------------

 

Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;

 

  iii. Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the members) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or

 

  iv. Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.

Notwithstanding anything in this Agreement to the contrary, in no event shall
the conversion of the Bank from mutual to stock form; i.e., a second step
conversion, constitute a “Change in Control” for purposes of this Agreement.

 

  b. Termination. If within the period ending one year after a Change in
Control, (i) the Bank terminates Executive’s employment Without Cause, or
(ii) Executive voluntarily terminates his employment, the Bank will, within ten
calendar days of Executive’s termination of employment, make a lump-sum cash
payment to him equal to three times his then-current annual base salary. The
cash payment made under this Section 12(b) shall be made in lieu of any payment
also required under Section 11(f) of this Agreement because of Executive’s
termination of employment, however, Executive’s rights under Section 11(f) are
not otherwise affected by this Section 12. Following termination of employment,
executive will also continue to participate in any benefit plans of the Bank
that provide medical, dental and life insurance coverage upon terms no less
favorable than the most favorable terms provided to senior executives. If the
Bank cannot provide such coverage because Executive is no longer an employee,
the Bank will provide Executive with comparable coverage on an individual basis
or the cash equivalent. The medical, dental and life insurance coverage provided
under this Section 12(b) shall cease upon the earlier of: (i) Executive’s death;
(ii) Executive’s employment by another employer other than one of which he is
the majority owner; or (iii) thirty-six (36) months after his termination of
employment.

 

  c. The provisions of Section 12 and Sections 14 through 26, including the
defined terms used in such sections, shall continue in effect until the later of
the expiration of this Agreement or one year following a Change in Control.

13.    Indemnification and Liability Insurance.

 

  a.

Indemnification. The Bank agrees to indemnify Executive (and his heirs,
executors, and administrators), and to advance expenses related to this
indemnification, to the fullest extent permitted under applicable law and
regulations against any and all expenses and liabilities that Executive
reasonably incurs in connection with or arising out of any action, suit, or
proceeding in which he may be involved by reason of his service as an officer or
director of the Bank or any of its subsidiaries or affiliates (whether or not he
continues to be an officer or director at the time of incurring any such
expenses or liabilities). Covered expenses and

 

7



--------------------------------------------------------------------------------

 

liabilities include, but are not limited to, judgments, court costs, and
attorneys’ fees and the costs of reasonable settlements, subject to Board
approval, if the action is brought against Executive in his capacity as an
officer or director of the Bank or any of its subsidiaries. Indemnification for
expenses will not extend to matters related to Executive’s termination for
Cause. Notwithstanding anything in this Section 13(a) to the contrary, the Bank
will not be required to provide indemnification prohibited by applicable law or
regulation. The obligations of this Section 13 will survive the term of this
Agreement by a period of six (6) years.

 

  b. Insurance. During the period for which the Bank must indemnify Executive,
the Bank will provide Executive (and his heirs, executors, and administrators)
with coverage under a directors’ and officers’ liability policy at the Bank’s
expense, that is at least equivalent to the coverage provided to directors and
senior executives of the Bank.

14.    Reimbursement of Executive’s Expenses to Enforce this Agreement. The Bank
will reimburse Executive for all out-of-pocket expenses, including, without
limitation, reasonable attorneys’ fees, incurred by Executive in connection with
his successful enforcement of the Bank’s obligations under this Agreement.
Successful enforcement means the grant of an award of money or the requirement
that the Bank take some specified action: (i) as a result of court order; or
(ii) otherwise following an initial failure of the Bank to pay money or take
action promptly following receipt of a written demand from Executive stating the
reason that the Bank must make payment or take action under this Agreement.

15.    Limitation of Benefits Under Certain Circumstances. If the payments and
benefits pursuant to Section 12 of this Agreement, either alone or together with
other payments and benefits Executive has the right to receive from the Bank,
would constitute a “parachute payment” under Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), the payments and benefits
pursuant to Section 12 shall be reduced or revised, in the manner determined by
Executive, by the amount, if any, which is the minimum necessary to result in no
portion of the payments and benefits under Section 12 being non-deductible to
the Bank pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code. The Bank’s independent public
accountants will determine any reduction in the payments and benefits to be made
pursuant to Section 12; the Bank will pay for the accountant’s opinion. If the
Bank and/or Executive do not agree with the accountant’s opinion, the Bank will
pay to Executive the maximum amount of payments and benefits pursuant to
Section 12, as selected by Executive, that the opinion indicates have a high
probability of not causing any of the payments and benefits to be non-deductible
to the Bank and subject to the imposition of the excise tax imposed under
Section 4999 of the Code. The Bank may also request, and Executive has the right
to demand that the Bank request, a ruling from the IRS as to whether the
disputed payments and benefits pursuant to Section 12 have such tax
consequences. The Bank will promptly prepare and file the request for a ruling
from the IRS, but in no event will the Bank make this filing later than thirty
(30) days from the date of the accountant’s opinion referred to above. The
request will be subject to Executive’s approval prior to filing; Executive shall
not unreasonably withhold his approval. The Bank and Executive agree to be bound
by any ruling received from the IRS and to make appropriate payments to each
other to reflect any IRS rulings, together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code. Nothing contained
in this Agreement shall result in a reduction of any payments or benefits to
which Executive may be entitled upon termination of employment other than
pursuant to Section 12 hereof, or a reduction in the payments and benefits
specified in Section 12, below zero.

16.    Injunctive Relief. Upon a breach or threatened breach of Section 11(g) of
this Agreement or the prohibitions upon disclosure contained in Section 10(c) of
this Agreement, the parties agree that there is no adequate remedy at law for
such breach, and the Bank shall be entitled to injunctive relief restraining
Executive from such breach or threatened breach, but such relief shall not be
the exclusive remedy for a breach

 

8



--------------------------------------------------------------------------------

of this Agreement. The parties further agree that Executive, without limitation,
may seek injunctive relief to enforce the obligations of the Bank under this
Agreement.

17.    Successors and Assigns.

 

  a. This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Bank which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank.

 

  b. Since the Bank is contracting for the unique and personal skills of
Executive, Executive shall not assign or delegate his rights or duties under
this Agreement without first obtaining the written consent of the Bank.

18.    No Mitigation. Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.

19.    Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Bank at their principal business offices and to
Executive at his home address as maintained in the records of the Bank.

20.    No Plan Created by this Agreement. Executive and the Bank expressly
declare and agree that this Agreement was negotiated among them and that no
provision or provisions of this Agreement are intended to, or shall be deemed
to, create any plan for purposes of the Employee Retirement Income Security Act
of 1974 (“ERISA”) or any other law or regulation, and each party expressly
waives any right to assert the contrary. Any assertion in any judicial or
administrative filing, hearing, or process that an ERISA plan was created by
this Agreement shall be deemed a material breach of this Agreement by the party
making the assertion.

21.    Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.

22.    Applicable Law. Except to the extent preempted by federal law, the laws
of Maryland shall govern this Agreement in all respects, whether as to its
validity, construction, capacity, performance or otherwise.

23.    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any one provision shall not affect the
validity or enforceability of the other provisions of this Agreement.

24.    Headings. Headings contained in this Agreement are for convenience of
reference only.

25.    Entire Agreement. This Agreement, together with any modifications
subsequently agreed to in writing by the parties, shall constitute the entire
agreement among the parties with respect to the foregoing subject matter, other
than written agreements applicable to specific plans, programs or arrangements
described in Sections 5 and 6.

 

9



--------------------------------------------------------------------------------

26.    Required Provisions. In the event any of the foregoing provisions of this
Agreement conflict with the terms of this Section 26, this Section 26 shall
prevail.

 

  a. The Bank’s board of directors may terminate Executive’s employment at any
time, but any termination by the Bank, other than termination for Cause, shall
not prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall not have the right to receive compensation or other
benefits for any period after termination for Cause as defined in Section 11(d)
of this Agreement.

 

  b. If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(3) or (g)(1), the Bank’s obligations under this contract shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may, in its
discretion: (i) pay Executive all or part of the compensation withheld while its
contract obligations were suspended; and (ii) reinstate (in whole or in part)
any of the obligations which were suspended.

 

  c. If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1818(e)(4) or
(g)(1), all obligations of the Bank under this contract shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.

 

  d. If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1813(x)(1), all obligations under this
contract shall terminate as of the date of default, but this paragraph shall not
affect any vested rights of the contracting parties.

 

  e. All obligations under this contract shall terminate, except to the extent
determined that continuation of the contract is necessary for the continued
operation of the institution: (i) by the Director of the Office of Thrift
Supervision (OTS), or his designee, at the time the Federal Deposit Insurance
Corporation (FDIC) enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1823(c), or (ii) by the Director of the
OTS (or his designee) at the time the Director (or his designee) approves a
supervisory merger to resolve problems related to the operations of the Bank or
when the Bank is determined by the Director to be in an unsafe or unsound
condition. Any rights of the parties that have already vested, however, shall
not be affected by such action.

 

  f. Any payments made to Executive pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with 12 U.S.C.
Section 1828(k) and FDIC Regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
November 27, 2006.

 

ATTEST:     BALTIMORE COUNTY SAVINGS BANK /s/ David M. Meadows     By:   /s/
Henry V. Kahl Witness       For the Entire Board of Directors

 

WITNESS:     EXECUTIVE /s/ David M. Meadows     By:   /s/ Joseph J. Bouffard    
  Joseph J. Bouffard

 

11